Citation Nr: 1747904	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  15-18 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a lower back disability.

2. Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1964.

This appeal arose to the Board of Veterans Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran underwent a hearing with the undersigned Veterans Law Judge (VLJ) in July 2016. The transcript of that hearing is associated with the record. Following the hearing, in October 2016, the Board remanded this case for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The competent and probative evidence is against a finding that the Veteran's back condition had its onset in service or is otherwise related to active duty.

2. The competent and probative evidence is against a finding that the Veteran's neck condition had its onset in service or is otherwise related to active duty.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for a back condition are not met. 38 U.S.C.A. §§ 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

2. 1. The criteria to establish service connection for a neck condition are not met. 38 U.S.C.A. §§ 1112, 1113, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for a lower back condition and neck condition. For the forthcoming reasons, the Board finds service connection not warranted for either condition.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Concerning the Veteran's claims, the record reveals that the Veteran suffers from degenerative disc disease of the lumbar and cervical spines. The Veteran believes he injured his lumbar and cervical spines by pushing Jeeps around at the motor pool and or as part and parcel of "repeated blows" he received as a member of the boxing team, injuries which caused his service connected conditions of a deviated septum and rib contusion, or while delivering stores to the Mess Hall. The most likely etiology of the Veteran's injuries are the pertinent questions for these appeals.

The relevant facts are as follows:

The Veteran states that he injured his neck and back during service; the Veteran's Service Treatment Records document that he injured his lower back in September 1963 and received a diagnosis of acute back strain. The Veteran treated this injury with a muscle relaxant and a week of light duty. The Veteran's separation examination, conducted in February 1964, does not reveal that the Veteran suffered from any diagnosable conditions concerning the lumbar or cervical spines.

Following service, the Veteran received treatment from chiropractors to address the lingering pain he suffered from in his lumbar and cervical spines. The Veteran explained at the hearing that those chiropractors had long since ceased practicing, and he would be unable to obtain the records.

The Veteran received treatment at the VA Medical Center from 2003 until 2008 and stated that he did not suffer from any back or neck condition. In 2010, the Veteran first reported occasional back and neck pain.

An August 2012 C&P examination relates that the Veteran suffered from degenerative arthritis of the lumbar spine in 1964, but there is no evidence supporting this claim.

In June 2013, the Veteran underwent an examination with a C&P examiner in which the examiner determined that the Veteran's conditions were less likely than not related to his injuries in service, as a single episode of acute back pain in service would less likely than not lead to degenerative joint disease. The most common etiology of degenerative changes in the spine is the cumulative effective of movement and wear and tear of the years.

In December 2013, the Veteran's private orthopedic stated that the Veteran's back injury in service "could have been the cause of this which has led to this significant degenerative changes in the lumbar spine." 

In July 2015, the Veteran underwent an additional C&P examination in which the examiner determined it was less likely than not that the Veteran's back and neck conditions were related to service. The examiner reviewed the conflicting evidence and determined that the June 2013 examiner's conclusion was more persuasive, and concurred in the finding that the Veteran's in-service injury fully healed, and degenerative disc disease of the spines is more commonly caused by natural aging and wear and tear over the years. The examiner stated that the December 2013 private physician's statement was accurate, but he did not explain his rationale or prove any evidence for his assertion, and he did not definitely state that the in-service injury or incidences at least as likely caused the Veteran's current condition.

In November 2016, the Veteran received another C&P examination in which the examiner determined it was less likely than not that his back and neck conditions were related to service because the medical records demonstrate that the Veteran recovered completely from his one episode of acute back pain, and he did not suffer from any injuries when he exited service. Furthermore, the medical records do not show that the Veteran suffered from any back or neck condition until 2010, and the first diagnostic images showing degeneration did not occur until 2012.

Applying the law to the facts of the case, the Board finds that the record on appeal establishes that the Veteran's back and neck conditions were as least as likely as not related to his time in service.

The Board assigns great weight to the VA examinations conducted in June 2013, July 2015, and November 2016. In arriving at negative conclusions, the examiners thoroughly examined the Veteran, reviewed and analyzed the Veteran's history, and assessed all the recent medical literature. In fact, the examiners all quoted at length from the Veteran's medical record and listed each and every episode of back or neck pain and diagnoses gleaned from the diagnostic imagining. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Furthermore, the Board is persuaded by the lack of complaints and or diagnoses of back and neck conditions in the medical records until 2010. While the absence of any mention of relevant complaints or symptoms after service is not dispositive, the fact of this chronology must be considered as it bears upon the question of nexus between the Veteran's claimed disability resulting from service and his current diagnosis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and can weigh against the claim).

The Board acknowledges the possible positive nexus from the private physician given in December 2013. However, that examiner provided no rationale for his statement and merely stated that the Veteran's condition "could" be related to his service. This is an equivocal and unexplained conclusion. Rather, the Board finds the extensive explanation and discussion of the Veteran's conditions from the VA examiners far more probative. See Owens v. Brown, 7 Vet. App. 429, 433 (1995) holding that the Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.

Although grateful for the Veteran's honorable service, the Board finds the negative evidence of record more probative than the positive evidence of record. Thus, the preponderance of the evidence is against the claim. Accordingly, the Veteran does not fulfill the criteria necessary for service connection, and service connection is denied.


ORDER

Service connection for a back condition is denied.

Service connection for a neck condition is denied.


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


